Citation Nr: 1638522	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left hip degenerative joint disease, to include due to exposure to ionizing radiation.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to entitlement to service connection for right hip degenerative joint disease, to include due to exposure to ionizing radiation.

3.  Entitlement to service connection for osteoporosis, to include due to exposure to ionizing radiation.

4.  Entitlement to service connection for a respiratory disability, to include emphysema.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007, April 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2016, a hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for osteoporosis, and a respiratory disability, to include emphysema, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2007 rating decision denied the appellant's claim for entitlement to service connection for degenerative joint disease of the right and left hips; the Veteran filed a timely notice of disagreement, and a statement of the case was issued in November 2008, the Veteran filed an untimely substantive appeal in March 2010.

2.  Evidence received subsequent to the September 2007 rating decision is new and raises a reasonable possibility of substantiating the claims for service connection for degenerative joint disease of the right and left hips.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final as to the claims of service connection for degenerative joint disease of the right and left hips.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received since the September 2007 rating decision to reopen the claims of entitlement to service connection for degenerative joint disease of the right and left hips.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his degenerative joint disease of the right and left hips is related to his exposure to radiation in service.  In a September 2007 rating decision, the RO denied the Veteran's claims for degenerative joint disease of the right and left hips.  The RO found the condition was neither incurred in nor was caused by service.  The RO noted the Veteran's service treatment records were silent for any treatment or diagnosis of any right or left hip condition and the Veteran noted the date of onset of the condition was 1995.  The Veteran appealed the decision in January 2008.  In a statement of the case, which was remailed in November 2008 after being returned as undeliverable, the RO again denied the claim.  The Veteran submitted a statement in December 2008 stating, "In response to your Nov. 6, 2008, I request DOR and that all my records be forwarded to Phoenix, Arizona."  The statement did not indicate an intent to appeal the decision.  Therefore, the Board finds the December 2008 statement cannot be construed as a substantive appeal.  The Veteran submitted a VA Form 9 in March 2010.  As the Veteran did not complete a timely substantive appeal, the September 2007 rating decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final rating decision in September 2007 included the Veteran's service personnel and treatment records, VA treatment records and private treatment records.  

Since the September 2007 rating decision, new evidence has been received.  
The evidence received includes statements and testimony from the Veteran expressing his belief that his degenerative joint disease of the right and left hips is related to his exposure to ionizing radiation in service, as well as additional medical evidence.  While the lay statements and testimony are largely duplicative of previously asserted contentions, the Board has taken note of a February 2008 VA treatment record indicating that the Veteran had osteoporosis with chronic pain.  The Veteran noted he had a hip replacement in 1995, and stated that the surgeon told him his bones were "mushy."  The treatment provider noted "there is a possibility that the radiation exposure is associated to his osteoporosis.  This has been reported in the medical oncology and radiation oncology literature."  Given that degenerative joint disease of the hips is an orthopedic disease, and the treatment provider in February 2008 opined on the effect of radiation on bone structure, the Board must find that this statement pertains to an unestablished fact: that of whether there exists a causal link between the degenerative joint disease of the hips and service, including radiation exposure therein.  This is sufficient to reopen the claim, and any additional notification and development required in this case will be accomplished on remand. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left hip degenerative joint disease, to include due to exposure to ionizing radiation, is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for right hip degenerative joint disease, to include due to exposure to ionizing radiation, is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran asserts that he has hip disabilities, osteoporosis, and a respiratory disorder as a result of exposure to ionizing radiation in service.  The Veteran's service treatment records reflect that he was exposed to ionizing gamma radiation April 29, 1958, to May 28, 1958 at Eniwetok, with an accumulative total dose of 236 MR.  

Degenerative Joint Disease of the Hips and Osteoporosis

As noted above, a February 2008 VA treatment record indicates the Veteran had osteoporosis with chronic pain.  The Veteran noted he had a hip replacement in 1995, and stated that the surgeon told him his bones were "mushy," and the treatment provider noted "there is a possibility that the radiation exposure is associated to his osteoporosis.  This has been reported in the medical oncology and radiation oncology literature."  The record included a specific citation to the record noting the possible association.  The Veteran has not been provided with a VA examination.  As the evidence indicates the Veteran's hip disorders and osteoporosis may be related to his exposure to ionizing radiation in service, the claim must be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Respiratory Disability

The Veteran has asserted that he has emphysema due to exposure to asbestos in service.  The Veteran's service personnel records indicate he served on the U.S.S. Rehoboth from November 1957 to December 1960.  At the hearing, the Veteran testified that he was on the ship while they put in rigging for air conditioning.  He stated that the workers on board the ship all had masks, but none of the crew did.  See Hearing Transcript at 3.  Based on the Veteran's testimony and the circumstances of his service, the RO should attempt to verify whether the Veteran was exposed to asbestos in service.

A January 2012 VA treatment record indicates the Veteran's "main disability is his pulmonary emphysema condition, also he has exposure to radiation atomic testing and asbestosis while in Navy.  He has had a 7mm lung nodule seen on [chest X-ray] March 2011."  As the VA treatment record indicates the Veteran has emphysema, and the evidence indicates the Veteran may have a respiratory disorder that is related to service, the claim must be remanded for a VA examination addressing the etiology of his respiratory disorder.  Additionally, as the evidence indicates the Veteran may have multiple respiratory disorder diagnoses, in addition to emphysema, the Board has characterized the issue as entitlement to service connection for a respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

TDIU

In regard to the Veteran's claim for entitlement to TDIU, the Veteran is not service connected for any issues.  The claim was raised in a September 2011 letter from his representative at that time.  It does not appear the RO completed a rating decision on the issue of entitlement to TDIU, but instead addressed the issue for the first time in a May 2013 statement of the case.  The Veteran filed a VA Form 9 in May 2013.  Although entitlement to a TDIU can be part of an appeal for an increased rating, the Veteran is not service connected for any disabilities, and the issue of entitlement to a higher rating is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 449 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record).  As the Veteran's claim for a TDIU was denied in a decision, and the Veteran initiated an appeal of the decision, a Statement of the Case on the issue of entitlement to TDIU is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Furnish the Veteran with a new 38 C.F.R. § 3.159(b) notice letter addressing all of his claims.

2.  Attempt to verify the Veteran's claimed in-service asbestos exposure by contacting any relevant records custodian, to include asbestos that may have been contained on the ship on which he served, the U.S.S. Rehoboth.  

3.  Then, schedule the Veteran for a VA orthopedic examination to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's bilateral hip disorder and osteoporosis are related to service, to include exposure to ionizing radiation.

In providing the opinion, the VA examiner should acknowledge and consider the February 2008 VA treatment record which cites medical literature indicating a link between osteoporosis and exposure to radiation.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

4.  After completion of step 2, schedule the Veteran for a VA examination to address the following:

(a)  Identify all respiratory disorders, to include emphysema.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any respiratory disorders identified are related to service, to include ionizing radiation and, if verified, asbestos exposure on the ship on which he served.

The VA examiner should review the claims file.  The VA examiner is requested to provide a thorough rationale for any opinion provided.  

5.  Provide the Veteran and his representative with a Statement of the Case pertaining to the issue of entitlement to a TDIU, with a description of the procedural history of the case (e.g., that the issue was first addressed in May 2013).  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's five claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


